Citation Nr: 0922719	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  04-37 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The Veteran's active service includes periods from May 1943 
to October 1945, and from October 1950 to November 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.

This appeal has been before the Board twice previously, most 
recently in October 2008, when it was remanded for additional 
development.  Such development having been completed, the 
appeal has been returned to the Board for further review.


FINDING OF FACT

No nexus between the Veteran's active duty and his currently-
shown sinusitis has been demonstrated.


CONCLUSION OF LAW

Service connection for sinusitis is not warranted. 38 
U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the instant case, the foregoing notice requirements were 
satisfied by a May 2004 letter.  Following the letter, the 
September 2004 Supplemental Statement of the Case, and June 
2005, June 2006, and April 2009 Supplemental Statements of 
the Case were issued, each of which provided the Veteran an 
additional 60 days to submit more evidence.  The Veteran was 
informed of the law and regulations governing the assignment 
of disability ratings and effective dates in a March 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  The 
Veteran has been accorded multiple pertinent VA examinations.  
Further, all relevant treatment records adequately identified 
by the Veteran have been obtained and associated with the 
claims folder.  Neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In this regard, the Board notes 
that the available service treatment records do not include 
any reports of medical examinations performed upon service 
entrance in May 1943 or service discharge in October 1945.  
However,  there is no indication that the RO has not received 
all available service treatment records.  Indeed, in the 
October 2004 Supplemental Appeal, the Veteran reported that 
he was not given a separation examination.  

The Board further notes that the Veteran has reported in-
service treatment for a sinus condition between June and July 
1944 .  In a March 2005 letter to the Veteran, the RO 
acknowledged this contention, and informed him that the 
available service treatment records did not contain reports 
of treatment for a sinus condition.  The RO requested that 
the Veteran provide more specific information regarding the 
reported treatment (including the military base to which he 
was assigned, the name of the squadron dispensary where he 
was treated, and his unit of assignment), so that an attempt 
to obtain additional records could be made.  The letter 
included an NA Form 13055 (Request for Information Needed to 
Reconstruct Medical Data) and NA Form 13075 (Questionnaire 
About Military Service), which the Veteran was asked to 
complete.  

In August 2005, the Veteran submitted a statement in which he 
reported that he was assigned to the "741st Bomb (H) Sq.," 
and that he went to the dispensary at "San Ciovann field in 
Italy for my sinus condition."  The Veteran also submitted a 
completed NA Form 13055, which indicates treatment at the San 
Ciovann dispensary in July 1994 for his back and knees, but 
not for a sinus condition.  The record reflects that these 
documents were sent to the National Personnel Records Center 
(NPRC) for further research.

By an April 2006 letter, the RO informed the Veteran that no 
additional records from the service department had been 
received, and that he should submit any additional service 
treatment records in his possession.  The letter also 
informed the Veteran of alternative forms of evidence that 
could substitute for service treatment records.  

Based on the foregoing, the Board concludes that VA has 
satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty, or for aggravation in service of a pre-existing injury 
or disease.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be established by demonstrating that the 
disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2008).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Analysis 

The Veteran contends that his currently-shown sinus condition 
is the result of flying in unpressurized, unheated planes at 
high altitudes during his first period of service.

The service personnel records reflect that the Veteran served 
as an airplane maintenance technician and an airplane 
armorer-gunner for B-24 aircraft during his period of service 
from 1943 to 1945, and that he was engaged in combat 
missions.  Additionally, the Veteran has submitted articles 
which reflect that B-24 planes were not pressurized or 
heated, and that crewmen on high altitude missions were 
exposed to temperatures that reached -30 degrees Fahrenheit 
and below.  Accordingly, the Veteran's report of in-service 
flying missions and the conditions of those missions is 
conceded.  

Initially, the Board notes that the Veteran has reported a 
pre-existing sinus condition.  Indeed, the report of an 
October 1950 medical examination, during the Veteran's second 
period of service, reflects that he reported severe sinusitis 
since 1942.  The report also reflects a finding of sinusitis 
at that time, and that he was found to be physically 
disqualified for service due to the condition.

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service.  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

VA's General Counsel has held that to rebut the presumption 
of sound condition 
under 38 C.F.R. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The Veteran is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003; see also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In 
determining whether a disorder existed prior to service, it 
is important to look at accepted medical principles including 
clinical factors pertinent to the basic character, origin, 
and development of the disorder.  38 C.F.R. § 3.304(b)(1).  
History given by the Veteran, which conforms to accepted 
medical principles, in conjunction with basic clinical data, 
is probative evidence of the incurrence, symptoms, and course 
of the disorder.  38 C.F.R. § 3.304(b)(2).

The Court of Appeals for Veterans Claims has held that lay 
statements by a Veteran concerning a pre-existing condition 
are not sufficient to rebut the presumption of soundness.  
See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) 
(recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a lay person's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a preexisting condition); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional).

As discussed previously, the record does not include a report 
of medical examination upon service entrance in 1943.  
Although the October 1950 medical examination report reflects 
sinusitis since 1942, the claims file is absent for any 
corroborating medical evidence (such as private treatment 
records or physician statements) reflecting diagnosis of a 
sinus condition prior to service entrance in May 1943 or re-
entrance in October 1950.  As such, the presumption of 
soundness is not rebutted.  

Post-service medical records include the report of a March 
1998 VA examination, which reflects a diagnosis of frontal 
sinusitis and a right maxillary polyp.  Subsequent private 
and VA treatment reports reflect acute exacerbations of 
chronic sinusitis and recurrent sinus infections.  A March 
2003 VA treatment report indicates that a CT scan of the 
sinuses revealed a mucous retention cyst in the right 
maxillary sinus.  None of these records indicate a link 
between these conditions and the Veteran's active military 
service decades earlier.

A September 2006 private treatment report shows that a CT 
scan of the sinuses revealed only a slight amount of mucous 
in the maxillary antrum and the nasal passages, and no 
additional evidence of any acute or chronic sinusitis.  The 
conclusion was essentially normal sinuses other than a mucous 
retention cyst in the right maxillary antrum.

The report of an August 2007 VA examination notes the normal 
CT scan of the sinuses in 2006 and the examiner's opinion 
that the Veteran's current sinus condition was not a residual 
of sinusitis shown in service.  

In December 2008, in accordance with the Board's October 2008 
Remand, the August 2007 VA examiner provided an addendum 
opinion in which he addressed the issue of whether the 
sinusitis demonstrated in 1950 was caused or aggravated by 
flying missions during active service from 1943 to 1945, and 
whether any current sinus condition is otherwise related to 
service.  As to both issues, the examiner stated emphatically 
that he was unable to provide an opinion without resorting to 
speculation.  In support of this conclusion, he again noted 
the normal CT scan of the sinuses in 2006.  Additionally, 
while he acknowledged that the Veteran's military occupation 
as a gunner would have exposed him to "barotrauma" and 
cold, he also noted the lack of significant medical records 
from the Veteran's first period of service, and no evidence, 
such as X-rays, reflecting further details about the 
sinusitis found in 1950.

That the Veteran currently has a chronic sinus condition is 
not in dispute.  In this regard, the Board notes that 
although the September 2006 CT scan reflects essentially 
normal sinuses, earlier records developed during the course 
of this appeal do reflect a finding of chronic sinusitis.  
Rather, the question to be resolved is whether this condition 
can be related to his active military service, including his 
flying missions from 1943 to 1945.  

The service treatment records are negative for findings of a 
chronic sinus condition.  In this regard, the Board notes 
that even if the Veteran's assertion of in-service treatment 
for a sinus condition in 1944 was conceded, the record does 
not indicate the condition was chronic, as there is no 
additional evidence reflecting a sinus condition until 
service re-entrance in 1950.  Likewise, although an October 
1950 medical examination report reflects a finding of 
sinusitis, there are no further records reflecting treatment 
for sinusitis until 1998, nearly 50 years after discharge 
from service.  This lengthy period without post-service 
treatment weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  While post-service medical 
records reflect a finding of chronic sinusitis decades after 
service, there is no indication that the condition is related 
to the Veteran's active military service, including flying 
missions from 1943 to 1945, or the 1950 finding of sinusitis; 
indeed, any such relationship as been specifically 
characterized as speculative.  The Board notes that service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.

While the Board acknowledges articles submitted by the 
Veteran which show flight in an unpressurized aircraft may 
cause or aggravate certain medical conditions, including a 
sinus condition, these articles do not provide a specific 
medical opinion linking the Veteran's currently-shown sinus 
condition to his in-service flying missions.

For the foregoing reasons, the Board finds that the greater 
weight of the evidence is against the claim.  Service 
connection is not warranted, and the appeal is denied.

ORDER

Entitlement to service connection for sinusitis is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


